Exhibit 10.1
 
 
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (“Agreement”), is dated as of October 8, 2010, by and
between Southern China Livestock International Inc., a Nevada corporation, with
an address at 11990 Market Street, Suite 205, Reston, Virginia 20190 (the “
Company ”), and Mr. Wei He, a California resident (the " Executive ").


W I T N E S S E T H


WHEREAS, the Company desires to employ the Executive as its Chief Financial
Officer and the Executive desires to accept such employment, on the terms and
conditions set forth herein.


NOW, THEREFORE, in consideration of the mutual promises, representations and
warranties set forth herein, and for other good and valuable consideration, it
is hereby agreed as follows:


1.Employment. The Company hereby agrees to employ the Executive, and the
Executive hereby accepts such employment, upon the terms and conditions set
forth herein.


2.Term. This Agreement shall commence on the date hereof (the “Commencement
Date”) and terminate on the second anniversary thereof, unless sooner terminated
as provided in Section 8 of this Agreement (the “ Employment Period ”). At the
expiration of the Employment Period, or any prior extensions thereof, the
Employment Period shall automatically be extended, without any action on the
part of the Company or the Executive, for additional periods of one (1) year,
unless the Company or the Executive shall have submitted a written notice to the
other party, not less than sixty (60) days prior to the expiration of the then
scheduled Employment Period, stating that the Employment Period will not be
further extended.


3.Position and Duties.


(a) During the Employment Period, the Executive shall serve as the Chief
Financial Officer of the Company and shall have such duties and responsibilities
as are consistent with such office, including, without limitation: (i) financial
planning, budgeting, and reporting, (ii) general accounting functions, (iii)
preparation and certification of reports under the Securities Act of 1933, as
amended, and Securities Exchange Act of 1934, as amended, and the Rules and
Regulations promulgated thereunder, (iv) representation of the Company on a
variety of issues to customers, suppliers, investors, media representatives and
the general community, and (v) as otherwise may be prescribed from time to time
by the Board of Directors of the Company, within the customary requirements of
this position. The Executive shall be the second-highest ranking officer of the
Company and shall report only to the Chief Executive Officer and the Board of
Directors.


(b) During the Employment Period, the Executive shall perform and discharge his
duties and responsibilities well and faithfully and in accordance with the terms
and conditions of this Agreement, and shall devote his best talents, efforts and
abilities to the performance of his duties hereunder.


(c) In addition, during the Employment Period, Executive shall serve as a member
of the Company’s Board of Directors. The Company agrees that it shall nominate
the Executive to be a director of the Company at each election of directors of
the Company to be held during the Employment Period, and to recommend to the
shareholders of the Company to vote their shares in favor of the election of the
Executive as a director of the Company at all such meetings. The Executive
agrees to serve as a director of the Company for no additional consideration,
except as may be provided to all directors generally.


4.Compensation.


(a) Base Salary. In consideration for the Executive’s services hereunder, the
Company shall pay the Executive a minimum annual salary (as the same shall be
increased from time to time at the discretion of the Board of Directors, the "
Base Salary ") of US$80,000 before IPO and US$120,000 after IPO, payable
semi-monthly in accordance with the customary payroll practices of the Company.


(b) Bonus. In addition to the Base Salary, the Executive may receive a
discretionary bonus at the Company’s fiscal year end, in an amount to be
determined by the Board of Directors (excluding the Executive if he is then a
director), in its sole discretion, up to three (3) months of the Executive’s
Base Salary.


(c) Issuance of Securities. As additional consideration, the Executive may
receive issuances and/or grants of securities of the Company, in amounts, and
subject to terms and conditions, to be determined by the Board of Directors
(excluding the Executive if he is then a director), in its sole discretion.


(d) Withholding. All payments required to be made by the Company to the
Executive under this Agreement shall be subject to withholding taxes, social
security and other payroll deductions in accordance with applicable law and the
Company's policies applicable to executives of the Company.


5.Benefits. During the Employment Period, the Company shall provide the
Executive with the following benefits:
 
 
 
Page 1 of 6

--------------------------------------------------------------------------------

 

 
(a) Medical, Health and Dental Insurance Benefits. The Company shall at its own
expense provide the Executive and his eligible dependents with the medical,
health and dental insurance coverage provided by the Company generally to its
executives. Nothing herein shall prevent the Company from amending and/or
terminating the coverages and/or plans described in this Section 5(a); provided
, however , that such amendment and/or termination is applicable generally to
the executives of the Company.


(b) Disability and Accident Insurance Benefits. Provided that (i) the Executive
is and remains insurable; (ii) the Executive is and remains eligible for
coverage under either a group insurance policy maintained by the Company or its
affiliates or an individual insurance policy in either case at a cost to the
Company no greater than the standard rate, as determined by the insurance
underwriter designated by the Company, based upon an individual in good health
and such other factors, including, but not limited to, age, gender and income;
and (iii) the Executive shall do, execute, acknowledge and deliver, or cause to
be done, executed, acknowledged or delivered, all documents, applications,
instruments, assurances or acts (including but not limited to physical
examinations), as may be necessary to obtain such insurance coverage, the
Company shall provide the Executive with long term disability insurance coverage
from the underwriter providing for “lifetime” disability benefits, equal to 50%
of the Executive's base salary after a waiting period of ninety (90) days. In
the event the underwriter offers the Executive (x) such coverage at a cost in
excess of the standard rate, or (y) insurance coverage providing reduced
benefits, the Executive may, at his option, pay the excess cost to obtain the
insurance coverage or accept the disability insurance coverage with reduced
benefits. Under no circumstances will the Company have any liability for the
excess cost or resulting from the inability to obtain full benefits.


(c) Other Benefits. The Company shall make available to the Executive any and
all other Executive or fringe benefits (in accordance with their terms and
conditions) which the Company may make available to its other executives.


6.Reimbursement of Expenses. During the Employment Period, the Company shall pay
or reimburse the Executive for all reasonable travel, entertainment and other
business expenses actually incurred or paid by the Executive in the performance
of his duties hereunder upon presentation of expense statements and/or such
other supporting information as the Company may reasonably require of the
Executive.


7.Vacation. The Executive shall be entitled to twenty-five (25) days of paid
vacation during each full calendar year of the Employment Period (and a pro rata
portion thereof for any portion of the Employment Period that is less than a
full calendar year); provided , however , that no single vacation may exceed two
consecutive weeks in duration. Unused vacation may not be carried over to
successive years.


8.Termination. The employment of the Executive hereunder may be terminated prior
to the expiration of the Employment Period in the manner described in this
Section 8.


(a) Termination upon Death. The employment of the Executive hereunder shall
terminate immediately upon his death.


(b) Termination upon Disability. The Company shall have the right to terminate
this Agreement during the continuance of any Disability of the Executive, as
hereafter defined, upon fifteen (15) days’ prior notice to the Executive during
the continuance of the Disability.


(c) Termination by the Company Without Good Cause. The Company shall have the
right to terminate the Executive's employment hereunder without Good Cause (as
such term is defined herein) by written notice to the Executive.


(d) Termination by the Company for Good Cause. The Company shall have the right
to terminate the employment of the Executive for Good Cause by written notice to
the Executive specifying the particulars of the circumstances forming the basis
for such Good Cause.


(e) Voluntary Resignation by the Executive. The Executive shall have the right
to voluntarily resign his employment hereunder for other than Good Reason (as
such term is defined herein) by written notice to the Company.  


(f) Resignation by the Executive for Good Reason. The Executive shall have the
right to terminate his employment for Good Reason by written notice to the
Company specifying the particulars of the circumstances forming the basis for
such Good Reason.
 
(g) Termination Date. The "Termination Date" is the date as of which the
Executive's employment with the Company terminates. Any notice of termination
given pursuant to the provisions of this Agreement shall specify the Termination
Date.


(h) Certain Definitions. For purposes of this Agreement, the following terms
shall have the following meanings:


(i) "Disability" shall mean an inability by the Executive to perform a
substantial portion of the Executive’s duties hereunder by reason of physical or
mental incapacity or disability for a total of ninety (90) days or more in any
consecutive period of three hundred and sixty five (365) days, as determined by
the Board of Directors in its good faith judgment.
 
 
Page 2 of 6

--------------------------------------------------------------------------------

 
 
 
(ii) "Good Cause" as used herein, shall mean (A) the commission of a felony, or
a crime involving moral turpitude, or the commission of any other act or
omission involving dishonesty, disloyalty, or fraud with respect to the Company;
(B) conduct tending to bring the Company or any of its affiliates into
substantial public disgrace or disrepute; (C) substantial and repeated failure
to perform duties as reasonably directed by the Board of Directors; (D)
negligence or willful misconduct with respect to the Company or any of its
affiliates; or (E) any material misrepresentation by the Executive under this
Agreement; provided , however , that such Good Cause shall not exist unless the
Company shall first have provided the Executive with written notice specifying
in reasonable detail the factors constituting such Good Cause, as applicable,
and such factors shall not have been cured by the Executive within ten (10) days
after such notice or such longer period as may reasonably be necessary to
accomplish the cure.


(iii) "Good Reason" means the occurrence of any of the following events:


(A) the assignment to the Executive of any duties inconsistent in any material
respect with the Executive’s then position (including status, offices, titles
and reporting relationships), authority, duties or responsibilities, or any
other action or actions by the Company which when taken as a whole results in a
significant diminution in the Executive's position, authority, duties or
responsibilities, excluding for this purpose any isolated, immaterial and
inadvertent action not taken in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by the Executive;


(B) a material breach by the Company of one or more provisions of this
Agreement, provided that such Good Reason shall not exist unless the Executive
shall first have provided the Company with written notice specifying in
reasonable detail the factors constituting such material breach and such
material breach shall not have been cured by the Company within thirty (30) days
after such notice or such longer period as may reasonably be necessary to
accomplish the cure;
 
(C) the Company requiring the Executive to be based at any location other than
within fifty (50) miles of the Company's current executive office location,
except for requirements of travel on behalf of the Company's business; and


(D) any purported termination by the Company of the Executive's employment
otherwise than as expressly permitted by this Agreement.  


9.Obligations of Company on Termination. Notwithstanding anything in this
Agreement to the contrary, the Company's obligations on termination of the
Executive's employment shall be as described in this Section 9.


(a) Obligations of the Company in the Case of Termination Without Good Cause or
Resignation by the Executive for Good Reason . In the event that prior to the
expiration of the Employment Period, the Company terminates the Executive's
employment, pursuant to Section 8(c), without Good Cause, or the Executive
resigns, pursuant to Section 8(f), for Good Reason, the Company shall provide
the Executive with the following:


(i) Severance Payments. The Company shall pay the Executive at the rate(s) which
would otherwise have been in effect pursuant to Section 4 above:


(A) the Base Salary otherwise payable to the Executive for the period of six (6)
months; and


(B) any Base Salary, bonuses, vacation and unreimbursed expenses accrued but
unpaid as of the Termination Date.


(ii)  Obligations of the Company in case of Termination for Death, Disability,
Voluntary Resignation or Good Cause. Upon termination of the Executive's
employment upon his death (pursuant to Section 8(a)), as a result of his
Disability (pursuant to Section 8(b), for Good Cause (pursuant to Section 8(d)),
or as a result of the voluntary resignation of the Executive (pursuant to
Section 8(e)), the Company shall have no payment or other obligations hereunder
to the Executive, except for the payment of any Base Salary, bonuses, benefits
or unreimbursed expenses accrued but unpaid as of the date of such termination.


10.Covenants of the Executive.


(a) Confidentiality.
 
(i) The Executive recognizes that the Executive’s position with the Company is
one of trust and confidence. The Executive acknowledges that, the Company has
devoted substantial time and effort and resources to developing the Company's
business and clients, and that during the course of the Executive’s employment
with the Company, the Executive will necessarily become acquainted with
confidential information relating to the clients or potential clients (including
names, addresses and telephone numbers) of the Company, and the Company's
investments or potential investments in and/or financings and/or potential
financings to be provided to these clients or potential clients, and trade
secrets, processes, methods of operation and other information, which the
Company regards as confidential and in the nature of trade secrets
(collectively, " Confidential Information "). The Executive acknowledges and
agrees that the Confidential Information is of incalculable value to the Company
and that the Company would suffer damage if any of the Confidential Information
was improperly disclosed.


(ii) The Executive recognizes that because of the opportunities and support so
provided to the Executive and because of Executive's access to the Company's
Confidential Information, Executive would be in a unique position to divert
business from the Company and to commit irreparable damage to the Company were
Executive to be allowed to divulge any of the Confidential Information.
 
 
 
Page 3 of 6

--------------------------------------------------------------------------------

 

 
(iii) The Executive covenants and agrees that the Executive will not, at any
time during or after the termination of the Executive’s relationship with the
Company, regardless of whether termination is initiated by either Executive or
the Company, reveal, divulge, or make known to any person, firm or corporation,
any Confidential Information made known to the Executive or of which the
Executive has become aware, regardless of whether developed, prepared, devised
or otherwise created in whole or in part by the efforts of the Executive, except
and to the extent that such disclosure is necessary to carry out the Executive’s
duties for the Company. The Executive further covenants and agrees that the
Executive shall retain all Confidential Information in trust for the sole
benefit of the Company, and will not divulge or deliver or show any Confidential
Information to any unauthorized person including, without limitation, any other
employer of the Executive, and the Executive will not make use thereof in an
independent business related to the business of the Company; provided , however
, that the Executive has no obligation, express or implied, to refrain from
using or disclosing to others any such knowledge or information which is or
hereafter shall become available to the public other than through disclosure by
the Executive.


(iv) The Executive agrees that, upon termination of the Executive’s employment
with the Company, for any reason whatsoever, or for no reason, and at any time,
the Executive shall return to the Company all papers, documents and other
property of the Company placed in the Executive’s custody or obtained by the
Executive during the course of the Executive’s employment which relate to
Confidential Information, and the Executive will not retain copies of any such
papers, documents or other property for any purpose whatsoever.


(b) Non-Competition. The Company is a in the Husbandry business  in the People’s
Republic of China (the " Business "). Executive acknowledges that during his
employment with the Company he will become familiar with trade secrets and other
information relating to the Company and its Business, and that his services have
been and will be of special, unique and extraordinary value to the Company.
Therefore, Executive agrees that, during the Employment Period, and for one (1)
year thereafter (collectively, the " Non-Compete Period "), he will not directly
or indirectly own, manage, control, participate in, consult with, render
services for, or in any other manner engage in any business, or as an investor
in or lender to any business (in each case including, without limitation, on his
own behalf or on behalf of another entity) which competes either directly or
indirectly with the Company in the Business, in any market in which the Company
is operating, or is considering operating at any given point in time during the
Employment Period, or as of the end of the Employment Period if the Employment
Period has ended. Nothing in this Section 10(b) will be deemed to prohibit the
Executive from being a passive owner of less than 5% of the outstanding stock of
a corporation engaged in a competing business as described above of any class
which is publicly traded, so long as Executive has no direct or indirect
participation in the business of such corporation.
 
(c) Non-Solicitation of Business. Executive will not, during the Employment
Period, or at any time within the one (1) year period immediately following his
termination from employment, regardless of whether termination is initiated by
Executive or by the Company, for any reason, solicit or assist any other person
to solicit, whether directly or indirectly, any business (other than for the
Company) from any individual or entity which is or has within the last two (2)
years been, a supplier, distributor, or customer of the Company.


(d) Non-Solicitation of Employees and Independent Contractors. Executive will
not, during the Employment Period, or at any time following his termination from
employment, regardless of whether termination is initiated by Executive or by
the Company, for any reason, directly or indirectly (i) induce or attempt to
induce any employee or full-time independent contractor of the Company to leave
the employ or contracting relationship with the Company, or in any way interfere
with the relationship between the Company and any employee or full-time
independent contractor thereof, (ii) solicit for employment or as an independent
contractor any person who was an employee or full-time independent contractor of
the Company at any time during the Employment Period, or (iii) induce or attempt
to induce any customer, supplier or other business relation of the Company to
cease doing business with the Company or in any way interfere with the
relationship between any such customer, supplier or other business relation and
the Company.


(e) Work Product. The Executive agrees that all innovations, inventions,
improvements, developments, methods, designs, analyses, drawings, reports, and
all similar or related information which relate to the Company’s Business, or
any business which the Company has taken significant action to pursue, and which
are conceived, developed or made by the Executive during the Employment Period
(any of the foregoing, hereinafter " Work Product "), belong to the Company. The
Executive will promptly disclose all such Work Product to the Board of Directors
and perform all actions reasonably requested by the Board of Directors (whether
during or after the Employment Period) to establish and confirm such ownership
(including, without limitation, assignments, consents, powers of attorney and
other instruments).


(f) No Conflict. The Executive represents and warrants to the Company that the
Executive is not a party to or bound by any employment agreement, noncompete
agreement or confidentiality agreement with any other person or entity or any
other agreement which would prevent or limit his ability to enter into this
Agreement or perform his obligations hereunder.
 
 
 
Page 4 of 6

--------------------------------------------------------------------------------

 
 
(g) Enforcement.


(i) The Executive acknowledges that the Company will suffer substantial and
irreparable damages not readily ascertainable or compensable in terms of money
in the event of the breach of any of the Executive’s obligations under Sections
10(a) through (f) hereof. The Executive therefore agrees that the provisions of
Sections 10(a) through (f) shall be construed as an agreement independent of the
other provisions of this Agreement and any other agreement and that the Company,
in addition to any other remedies (including damages) provided by law, shall
have the right and remedy to have such provisions specifically enforced by any
court having equity jurisdiction thereof. Accordingly, in addition to all of the
Company's rights and remedies under this Agreement, including but not limited
to, the right to the recovery of monetary damages from the Executive, the
Company shall be entitled, and the Executive hereby consents, to the issuance by
any court of competent jurisdiction of temporary, preliminary and permanent
injunctions, without bond, enjoining any such breach or threatened breach by the
Executive. The Executive's sole remedy in the event of any injunction or order
shall be dissolution thereof, if warranted, upon duly held hearing in a court of
competent jurisdiction. The Executive hereby waives all claims for damages for
wrongful issuance of any such injunction.


The rights and remedies set forth in this Section 10(g) shall be in addition to,
and not in lieu of, any other rights and remedies available to the Company under
law or equity.


(ii) If at any time any of the provisions of this Section 10 shall be determined
to be invalid or unenforceable, by reason of being vague or unreasonable as to
area, duration or scope of activity, this Section 10 shall be considered
divisible and shall become and be immediately amended to only such area,
duration and scope of activity as shall be determined to be reasonable and
enforceable by the court or other body having jurisdiction over the matter, and
the Executive agrees that this Section 10, as so amended, shall be valid and
binding as though any invalid or unenforceable provision had not been included
herein.


(iii) The Executive agrees to cooperate with the Company, during the Employment
Period and thereafter (including following the Executive’s termination of
employment for any reason), by making himself reasonably available to testify on
behalf of the Company or any of its affiliates in any action, suit, or
proceeding, whether civil, criminal, administrative, or investigative, and to
assist the Company, or any affiliate, in any such action, suit, or proceeding,
by providing information and meeting and consulting with the Company’s Board of
Directors or its representatives or counsel, or representatives or counsel to
the Company, or any affiliate as reasonably requested; provided , however , that
the same does not materially interfere with his then current professional
activities and is not contrary to the best interests of the Executive. The
Company agrees to reimburse the Executive, on an after-tax basis, for all
expenses actually incurred in connection with his provision of testimony or
assistance.


11.Indemnification. The Company hereby agrees to indemnify and hold harmless the
executive to the full extent permitted by the Nevada Revised Statutes, and other
relevant statutes. The Company agrees to advance to the Executive, as and when
incurred by the Executive, all costs and expenses arising from any claim as to
which the Company is providing indemnification hereunder.
 
12.Insurance. The Company may, for its own benefit, in it sole discretion,
maintain “key-man” life and disability insurance policies covering the
Executive. The Executive shall cooperate with the Company and provide such
information or other assistance as the Company may reasonably request in
connection with the Company’s obtaining and maintaining such policies.


13.Severability. Should any provision of this Agreement be held, by a court of
competent jurisdiction, to be invalid or unenforceable, such invalidity or
unenforceability shall not render the entire Agreement invalid or unenforceable,
and this Agreement and each other provision hereof shall be enforceable and
valid to the fullest extent permitted by law.


14.Successors and Assigns.


(a) This Agreement and all rights under this Agreement are personal to the
Executive and shall not be assignable other than by will or the laws of descent.
All of the Executive's rights under the Agreement shall inure to the benefit of
his heirs, personal representatives, designees or other legal representatives,
as the case may be.


(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns. Any entity succeeding to the business of the
Company by merger, purchase, consolidation or otherwise shall assume by contract
or operation of law the obligations of the Company under this Agreement.


15.Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Nevada, without regard to the conflicts of
laws rules thereof.


16.Arbitration. Any controversy or claim arising out of or relating to this
Agreement or the breach hereof shall be settled by Arbitration by and in
accordance with the Commercial Rules of the American Arbitration Association
then in effect in accordance with the laws of the State of Nevada, and the
judgment upon any award rendered by the arbitrator or arbitrators may be entered
in any court having competent jurisdiction thereof. The award of the Arbitrator
shall be final, non-appealable and binding upon the parties hereto and their
respective successors and permitted assigns


17.Notices. All notices, requests and demands given to or made upon the
respective parties hereto shall be deemed to have been given or made three
business days after the date of mailing when mailed by registered or certified
mail, postage prepaid, or on the date of delivery if delivered by hand, or one
business day after the date of delivery by Federal Express or other reputable
overnight delivery service, addressed to the parties at their addresses first
set forth above, or to such other addresses furnished by notice given in
accordance with this Section  17.
 
 
Page 5 of 6

--------------------------------------------------------------------------------

 
 
18.Complete Understanding. Except as expressly provided below, this Agreement
supersedes any prior contracts, understandings, discussions and agreements
relating to employment between the Executive and the Company and constitutes the
complete understanding between the parties with respect to the subject matter
hereof. No statement, representation, warranty or covenant has been made by
either party with respect to the subject matter hereof except as expressly set
forth herein.


19.Modification; Waiver.


(a) This Agreement may be amended or waived if, and only if, such amendment or
waiver is in writing and signed, in the case of an amendment, by the Company and
the Executive or in the case of a waiver, by the party against whom the waiver
is to be effective. Any such waiver shall be effective only to the extent
specifically set forth in such writing.


(b) No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.


20.Headings and Word Meanings. Headings and titles in this Agreement are for
convenience of reference only and shall not control the construction or
interpretation of any provisions hereof. The words “herein,” “hereof,”
“hereunder” and words of similar import, when used anywhere in this Agreement,
refer to this Agreement as a whole and not merely to a subdivision in which such
words appear, unless the context otherwise requires. The singular shall include
the plural unless the context otherwise requires.   


21.Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. This Agreement shall become
effective when each party hereto shall have received counterparts hereof signed
by the other party hereto.


22.No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement.
 




IN WITNESS WHEREOF, the parties have caused this Amendment to be executed as of
the date first above written.
 
COMPANY:


Southern China Livestock International Inc.


 
By:      /s/ Luping Pan                                           
Name:    Pan, Luping                                             
Title:    Chief Executive Officer                            






EXECUTIVE:




/s/ Wei He                                                       
He, Wei
 
Page 6 of 6


--------------------------------------------------------------------------------